UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

DEVAN BRET PALMER

                        Plaintiff,                 1:17-cv-00813-MAT
         -v-                                       DECISION AND ORDER

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                  Defendant.
____________________________________


                                   INTRODUCTION

      Devan    Bret    Palmer   (“Plaintiff”),     represented     by    counsel,

brings this action under Titles II and XVI of the Social Security

Act (“the Act”), seeking review of the final decision of the Acting

Commissioner      of     Social      Security     (“the    Commissioner”      or

“defendant”), denying his applications for Disability Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”). The

Court has jurisdiction over the matter pursuant to 42 U.S.C.

§§ 405(g), 1383(c). Presently before the Court are the parties’

competing     motions    for    judgment    on   the   pleadings   pursuant   to

Rule 12(c) of the Federal Rules of Civil Procedure. For the reasons

set forth below, Plaintiff’s motion is granted to the extent that

the   matter     is     remanded     to    the   Commissioner      for   further

administrative proceedings consistent with this Decision and Order

and Defendant’s motion is denied.
                             PROCEDURAL BACKGROUND

      On April 19, 2013, Plaintiff protectively filed for Disability

Insurance Benefits (“DIB”) and Social Security Income (“SSI”),

alleging disability beginning November 30, 2010 due to Prinzmetal

angina,    lower      back    pain,    right     knee     pain,     and   obesity.

Administrative Transcript (“T.”) 201-05. The claim was initially

denied on September 6, 2013, and Plaintiff timely requested a

hearing. T. 92-100. On August 4, 2015, a hearing was conducted in

Buffalo, New York by administrative law judge (“ALJ”) Eric L.

Glazer. T. 45-62. Plaintiff appeared via video teleconference from

Jamestown, New York with his attorney and testified. A second

hearing was held in continuation of the first hearing on November

10, 2015. Again, ALJ Glazer held the hearing in Buffalo, New York

and   Plaintiff    appeared     with   his     attorney    and    testified   from

Jamestown, New York. A vocational expert (“VE”) also testified. T.

32-44.

      The ALJ issued an unfavorable decision on March 24, 2016.

T. 14-31. Plaintiff timely requested review of the ALJ’s decision

by the Appeals Council (“AC”). The AC denied Plaintiff’s request

for review on June 22, 2017, making the ALJ’s decision the final

decision   of   the    Commissioner.     T.    1-5.     Plaintiff    then   timely

commenced this action.




                                        2
                                  THE ALJ’S DECISION

      The     ALJ     applied       the     five-step       sequential       evaluation

promulgated by the Commissioner for adjudicating disability claims.

See 20 C.F.R. §§ 404.1520(a) and 416.920(a). Initially, the ALJ

determined that Plaintiff met the insured status requirements of

the Act through September 30, 2015. T. 19.

      At step one of the sequential evaluation, the ALJ found that

Plaintiff had not engaged in substantial gainful activity since the

alleged onset date of November 30, 2010. Id.

      At step two, the ALJ determined that since the alleged onset

date, Plaintiff suffered from the “severe” impairments of angina

pectoris without ischemic heart disease, and substance addiction

disorder.     Id.     The   ALJ    also     found    that   Plaintiff’s          medically

determinable impairments of obesity and anxiety disorder did not

cause more than minimal limitations on his ability to perform basic

work activities and therefore were non-severe. T. 19-20.

      At step three, the ALJ found that since the alleged onset

date, Plaintiff did not have an impairment or combination of

impairments that met or medically equaled an impairment listed in

20   C.F.R.    Part    404,   Subpart        P,   Appendix      1.   T.    21.    The    ALJ

specifically considered Listings 4.04 (Ischemic Heart Disease), and

12.00 (Mental Disorders). T. 20-21.

      Before    proceeding         to     step    four,   the    ALJ      assessed      that

Plaintiff had the residual functional capacity (“RFC”) to perform


                                             3
less than the full range of light work as defined in 20 C.F.R.

§§ 404.1567(b) and 416.967(b), with the following limitations: able

to lift and carry, push and pull twenty pounds occasionally and ten

pounds frequently; able to sit for six hours in an eight-hour day,

stand for six hours in an eight-hour day, and walk for six hours in

and eight-hour day; able to climb ramps and stairs occasionally;

able to climb ladders and scaffolds, stoop, kneel and crouch only

incidentally, that is one-sixth of an eight-hour day; must never be

exposed   to   extreme    cold   or    extreme     heat;    must   not    perform

repetitive twisting or bending through the lumbar spine; must not

be asked to perform unaccustomed physical activities suddenly;

limited   to     simple   work-related      decisions;      able    to    respond

appropriately to co-workers and the public occasionally; able to

respond appropriately to changes in the work setting occasionally;

must be allowed a two-minute break each hour, taken at the work

station, in addition to normal breaks, for deployment of medical

provider-recommended stress and pain management techniques. T. 21.

     At step four, the ALJ determined that Plaintiff was unable to

perform any past relevant work as a park maintenance worker, hand

packer, or block cleaner. T. 24.

     At step five, the ALJ relied on the VE’s testimony to find

that,   taking    into    account     Plaintiff’s    age,    education,     work

experience, and RFC, there are jobs that exist in significant

numbers   in   the   national    economy    that    Plaintiff      can   perform,


                                        4
including        the        representative        occupations       of   small     products

assembler,           mail    room   clerk,       and     courier    messenger.      T.   25.

Accordingly, the ALJ found that Plaintiff was not disabled as

defined in the Act. T. 26.

                                      SCOPE OF REVIEW

         A     district       court       may    set     aside     the    Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error. 42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings

“as to any fact, if supported by substantial evidence, shall be

conclusive”). “Substantial evidence means ‘such relevant evidence

as   a       reasonable      mind   might       accept    as   adequate    to     support   a

conclusion.’” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation           omitted).      The    reviewing       court     nevertheless        must

scrutinize the whole record and examine evidence that supports or

detracts from both sides. Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted). “The deferential standard of

review         for     substantial        evidence       does      not    apply     to   the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172,




                                                 5
179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109, 112

(2d Cir. 1984)).

                                DISCUSSION

     Plaintiff contends that remand of this matter is warranted

because the ALJ’s determination is not supported by substantial

evidence. In particular, Plaintiff argues: (1) the ALJ failed to

evaluate Plaintiff’s back and knee pain at step two; (2) the ALJ

failed to properly weigh the opinion of Plaintiff’s treating

physician, Dr. Robert Berke; (3) the ALJ’s entire decision is based

on the non-medical opinion of a non-examining state agency single

decision maker (“SDM”), who the ALJ incorrectly believed was a

physician; and (4) the ALJ’s assessment of consultative examiner

Dr. Nikita Dave’s report is not supported by substantial evidence.

For the reasons discussed below, the Court finds the ALJ improperly

relied on the opinion of a non-examining SDM, who is not an

acceptable medical source, for the basis of his RFC determination

and further finds the ALJ’s step two error was not harmless.

Accordingly, the Court finds that remand of this matter for further

administrative proceedings is required.

I.   The ALJ’s     Determination    is   Not   Supported   by   Substantial
     Evidence

     A.   The ALJ Improperly Relied on the Non-Medical Opinion of
          State Agency Single Decision Maker T. Dudkowski

     Plaintiff contends the ALJ erred by improperly crediting the

functional   assessment    of      non-examining     state      agency   SDM


                                     6
T. Dudkowski, who is not an acceptable medical source, to state

agency review psychologist, Dr. T. Bruni. Plaintiff further argues

this error was not harmless because the ALJ relied heavily on SDM

Dudkowski’s assessment to support the RFC determination. For the

reasons set forth below, the Court finds this error warrants remand

for further administrative proceedings.

     As an initial point, the Court notes that “SDMs are non-

physician disability examiners who may make the initial disability

determination in most cases without requiring the signature of a

medical consultant.” Barrett v. Berryhill, 286 F. Supp.3d 402, 429

(E.D.N.Y. 2018) (internal citations and quotation marks omitted).

     On August 13, 2013, SDM Dudkowski completed the RFC portion of

Plaintiff’s initial assessment and opined Plaintiff was able to:

occasionally lift or carry ten pounds; frequently lift or carry

less than ten pounds; stand and/or walk for a total of two hours;

sit for a total of about six hours; occasionally climb ramps and

stairs;   occasionally   climb   ladders,   ropes,   or   scaffolds;

occasionally stoop, kneel, crouch, or crawl; and should avoid

concentrated exposure to extreme cold and extreme heat. T. 71-73,

84-86.

     On August 21, 2013, Dr. Bruni completed the psychiatric review

portion of the initial assessment and opined that Plaintiff did not

meet the Listings for 12.06 (Anxiety-Related Disorders) or 12.09

(Substance Addiction Disorders). T. 70, 83. Dr. Bruni further


                                 7
opined   that   Plaintiff      had     mild   difficulties      in   maintaining

concentration, persistence, or pace. Id.

       In his decision, the ALJ stated that “T. Bruni, M.D., a

medical expert for the state agency, reviewed the evidence of

record on August 21, 2013, and concluded that the claimant was

capable of sedentary work and that his psychiatric impairment was

not severe.” The ALJ further noted that he gave Dr. Bruni’s opinion

“great” weight because it was consistent with the record as a whole

and Dr. Bruni had extensive knowledge of the program. T. 24. Given

that   Dr.   Bruni   is   a   psychologist,     and   not   a   medical    doctor

qualified to assess physical limitations, and it was SDM Dudkowski

- not Dr. Bruni - who opined to Plaintiff’s physical functional

limitations, the ALJ erred crediting those limitations to Dr. Bruni

as a medical doctor.

       More notably, even had the ALJ appropriately credited SDM

Dudkowski    for the      functional    limitations    he    used in      his   RFC

finding, it was clear error for the ALJ to rely on SDM Dudkowski’s

findings for substantial evidence to support the RFC determination.

See Curtis v. Astrue, No. 11-CV-786 GTS/VEB, 2012 WL 6098258, at *6

(N.D.N.Y. Oct. 30, 2012), report and recommendation adopted, No.

5:11-CV-0786 GTS/VEB, 2012 WL 6098256 (N.D.N.Y. Dec. 7, 2012)

(noting that in 2010, the Chief ALJ for the Social Security

Administration (“SSA”) issued a memorandum citing SSA’s Program

Operations Manual System (“POMS”) Instruction DI 24510.050C and


                                         8
instructing all ALJs that RFC determinations made by SDMs should

not be afforded any evidentiary weight at the administrative

hearing level). There is significant case law supporting this

directive. See, e.g., Czerniak v. Berryhill, No. 17-CV-6123(JWF),

2018 WL 3383410, at *1-2 (W.D.N.Y. July 11, 2018) (ALJ’s error

classifying the non-examining SDM as a physician was not harmless

because the ALJ relied on the opinion in determining plaintiff’s

RFC); Gray v. Colvin, No. 1:13-CV-00955(MAT), 2015 WL 5005755, at

*5 (W.D.N.Y. Aug. 20, 2015) (ALJ erred giving weight to the opinion

of the SDM, who was not a medical professional); Buono v. Colvin,

No. 14-CV-2388 FB, 2015 WL 4390645, at *2 (E.D.N.Y. July 15, 2015)

(“An RFC determination from an SDM - a non-medical professional -

is not entitled to weight as a medical opinion”) (citing Box v.

Colvin, 3 F. Supp.3d 27, 46 (E.D.N.Y. 2014)).

     The ALJ’s error in mistaking SDM Dudkowski’s RFC assessment as

that of Dr. Bruni was not harmless. Of the opinion evidence

relating to Plaintiff’s physical limitations, the ALJ purported to

give greatest weight to the opinion he believed was Dr. Bruni’s.

See T. 23-24. Indeed, the ALJ’s physical RFC finding closely

follows the findings of SDM Dudkowski. Compare T. 21 with T. 84-86.

The ALJ gave only “some” weight to the consultative physical

examiner’s opinion, and “little” weight to Plaintiff’s treating

physician’s opinion. T. 23-24. As established above, the opinion of

SDM Dudkowski was not entitled to any weight and thus, cannot serve


                                 9
as substantial evidence in support of the ALJ’s RFC finding. See

Czerniak, 2018 WL 3383410, at *1-2. Accordingly, the Court finds

remand for further administrative proceedings is warranted.

     B.   The ALJ Erred at Step Two by Failing to Evaluate
          Plaintiff’s Medically Determinable Back and Knee
          Impairments

     Plaintiff also argues the ALJ failed to evaluate his back and

knee pain at step two, resulting in a determination not supported

by substantial evidence. For the reasons set forth below, the Court

finds the ALJ erred at step two and further erred by failing to

properly account for Plaintiff’s back and knee pain in subsequent

steps.

     Plaintiff applied for SSI and DIB alleging disability due to

Prinzmetal angina, lower back pain, right knee pain, and obesity.

T. 201-05. At the August 4, 2015 hearing, Plaintiff testified his

back and knee problems were his most serious conditions. T. 56. He

further testified that his back and knee symptoms had worsened

since he put on weight. T. 58. Plaintiff stated that standing

intensified his pain, and he could only sit for about fifteen

minutes before needing to stand for a brief period to straighten

out. T. 59.

     At his consultative examination with Dr. Nikita Dave on

August 6, 2013, Plaintiff’s chief complaint was low back pain since

1996 due to a work injury, for which he underwent a lumbar spine

surgery. T. 470. Plaintiff reported his symptoms resolved for a


                                10
period of fifteen years but recurred without trauma about a year-

and-a-half prior to the examination. Plaintiff reported his pain

was constant and at an eight on a scale of one-to-ten. Plaintiff

also noted right knee problems due to a 2005 work injury, for which

he   underwent   reconstructive   surgery   involving   ACL,   MCL,   and

meniscus repair the same year. He stated his knee feels worse with

prolonged standing and walking. Id.

      Dr. Dave diagnosed Plaintiff with: hypertension; history of

surgery on his right knee with some intermittent pain; right leg

swelling, asymmetric; low back pain status post successful surgery

with some recurrence, would benefit from further evaluation as

needed; obesity; and Prinzmetal angina. T. 473. Dr. Dave opined

Plaintiff had mild to moderate limitations for standing, sitting,

bending, and twisting through the lumbar spine. She further opined

Plaintiff had mild to moderate limitations for standing, walking,

squatting, kneeling, crouching, and climbing ladders due to the

right knee. Id.

      On July 17, 2015, Plaintiff’s treating physician, Dr. Berke,

completed a physical RFC questionnaire. T. 505-09. Dr. Berke

reported Plaintiff’s symptoms were back pain and right knee pain.

He identified an MRI showing L4-5 disc protrusion and opined

Plaintiff’s impairments had lasted or were expected to last at

least twelve months. T. 505. Dr. Berke opined Plaintiff’s pain

would frequently interfere with his attention and concentration and


                                  11
that Plaintiff was capable of low stress jobs. Dr. Berke further

opined Plaintiff could not lift or stand for long periods of time,

could sit for thirty minutes at a time and stand for ten minutes at

a time. T. 506. He opined Plaintiff would require a job that

permitted shifting positions at will and allow unscheduled breaks

every one-to-two hours. Dr. Berke opined Plaintiff was capable of

occasionally lifting or carrying up to fifty pounds, and should

never twist, stoop, crouch, squat, or climb ladders. T. 507-08.

Finally, he opined Plaintiff would likely be absent from work as a

result from his impairments or treatment for more than four days

per month. Dr. Berke noted that Plaintiff had been experiencing

these symptoms and limitations for the past sixteen years. T. 508.

     At step two in his decision, the ALJ failed to mention

Plaintiff’s   well-documented   knee    pain   or   back   pain   or   prior

surgeries. See T. 19-21. Instead, the ALJ’s step two assessment

addressed   Plaintiff’s   angina   pectoris    without     ischemic    heart

disease, substance abuse disorder, obesity, and anxiety disorder.

Id. The omission of Plaintiff’s well-documented back and knee

conditions at step two was error.

     Although the claimant bears the burden of proof at step two,

the burden is not a heavy one. The Second Circuit has long held

that “the standard for finding of severity under Step Two of the

sequential analysis is de minimis and is intended only to screen

out the very weakest cases.” McIntyre v. Colvin, 758 F.3d 146, 151


                                   12
(2d Cir. 2014) (citing Dixon v. Shalala, 54 F.3d 1019, 1030

(2d Cir. 1995)). However, “the ‘mere presence of a disease or

impairment, or establishing that a person has been diagnosed or

treated for a disease or impairment’ is not, by itself, sufficient

to render a condition ‘severe.’” Taylor v. Astrue, 32 F. Supp.3d

253, 265 (N.D.N.Y. 2012). An impairment is “not severe” if the

medical evidence establishes only a “slight abnormality . . . which

would have no more than a minimal effect on an individual’s ability

to work.” Social Security Regulation (“SSR”) 85-28, 1985 WL 56856,

at *3 (S.S.A. 1985).

     An ALJ is required to explicitly identify all impairments

supported by substantial evidence at step two, in order to avoid

“prejudic[ing] the claimant at later steps in the sequential

evaluation process.” Lowe v. Colvin, No. 6:15-CV-06077(MAT), 2016

WL 624922, at *3 (W.D.N.Y. Feb. 17, 2016) (internal quotation

omitted). However, the error of failing to identify an impairment

at step two may be harmless if the impairment is considered in

subsequent steps. See Reices-Colon v. Astrue, 523 F. App’x 796, 798

(2d Cir. 2013) (alleged step two error was harmless because the ALJ

specifically   considered   the   omitted   impairments   during   the

subsequent steps); see also Diakogiannis v. Astrue, 975 F. Supp.2d

299, 311-12 (W.D.N.Y. 2013) (“[a]s a general matter, an error in an

ALJ’s severity assessment with regard to a given impairment is

harmless when it is clear that the ALJ considered the claimant’s


                                  13
impairments and their effect on his or her ability to work during

the   balance   of   the   sequential       evaluation   process”)   (internal

quotations and punctuation omitted).

      Plaintiff has met the de minimis standard at step two. “The

purpose of the second step of the sequential analysis is to enable

the Commissioner to screen out totally groundless claims.” Griffeth

v. Comm’r of Soc. Sec., 217 F. App’x 425, 428 (6th Cir. 2007)

(internal quotation marks omitted). The medical record clearly

demonstrates Plaintiff has a history of low back and right knee

pain associated with past work injuries and subsequent surgeries

and thus, his claim of disability due to those impairments is not

“groundless”. Accordingly, the ALJ’s failure to evaluate those

impairments at step two was error. See Lowe, 2016 WL 624922, at *3.

      The Commissioner argues this error was harmless. Although the

ALJ failed to consider Plaintiff’s back and knee pain at step two,

he did make some mention of them in later steps. Specifically, he

noted them in the summary of Plaintiff’s treating physician,

Dr. Berke’s opinion, which focused on limitations associated with

back and knee pain. See T. 23. He also noted Dr. Dave’s opinion of

Plaintiff’s limitations due to his right knee problems. See T. 24.

However, the ALJ only gave these opinions “little” and “some”

weight, respectively. See T. 23 (“I give Dr. Berke’s assessment

little weight    because     . .   .    it    appears    to   be based   on   the

historical subjective complaints of a longstanding patient.”);


                                       14
T. 24 (“It appears Dr. Dave has based much of her assessment on a

remote history of musculoskeletal impairments.”). The Court finds

that these dismissive statements pertaining to Plaintiff’s back

pain and right knee pain fail to show the ALJ overcame his step two

error by adequately considering Plaintiff’s back and knee pain in

subsequent steps. See Jelliffe v. Astrue, No. 5:11-CV-89, 2012 WL

2047497, at *6 (D. Vt. March 7, 2012) report and recommendation

adopted, No. 5-11-CV-89, 2012 WL 2047499 (D. Vt. June 4, 2012)

(ALJ’s step two error was not harmless where he did not properly

consider the impairments that were omitted from step two when he

assessed plaintiff’s RFC and the RFC findings did not properly

account for those impairments); see also Elliott v. Comm’r of Soc.

Sec., No. 09-1195-HA, 2011 WL 1299623, at *4 (D.Or. March 31, 2011)

(“The general proposition that failures at step two may be harmless

if the ALJ discusses the impairments and assesses limitations as a

result of that impairment, . . ., underscores the significance of

the error in this case-the ALJ failed to adequately discuss the

impairments at issue, and a determination as to whether plaintiff’s

limitations   were    fully     assessed   in   connection    with   these

impairments   is   impossible    to   ascertain.”).   Here,   despite   the

contrary opinions of both Plaintiff’s treating physician and the

consultative examiner, the ALJ found Plaintiff was capable of

standing for six hours in an eight-hour day and walking for six

hours in an eight-hour day. T. 21. This, coupled with the ALJ’s


                                      15
step two error and his lack of any meaningful discussion of

Plaintiff’s back and knee pain in subsequent steps, impinges the

Court’s ability to determine whether or not the ALJ properly

considered Plaintiff’s back and knee pain. Accordingly, the Court

finds the ALJ’s determination is not supported by substantial

evidence and remand for proper consideration of Plaintiff’s back

and knee pain at step two is warranted.

II. Plaintiff’s Remaining Arguments

     Plaintiff has also argued that the ALJ failed to properly

evaluate the opinions of Dr. Berke and Dr. Dave. Having found

remand necessary as explained above, the Court need not address

Plaintiff’s remaining arguments.

                              CONCLUSION

     For the foregoing reasons, Plaintiff’s motion for judgment on

the pleadings (Doc. 8) is granted to the extent that this matter is

remanded to the Commissioner for further administrative proceedings

consistent   with   this   Decision   and   Order.   The   Commissioner’s

opposing motion for judgement on the pleadings (Doc. 11) is denied.

The Clerk of Court is directed to close this case.

     ALL OF THE ABOVE IS SO ORDERED.

                                 S/Michael A. Telesca

                                 _____________________________
                                 HONORABLE MICHAEL A. TELESCA
                                 United States District Judge

Dated:    March 22, 2019
          Rochester, New York

                                  16
